DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,068,046. This is a statutory double patenting rejection.
Instant Application 17/379,945
U.S. Patent No. 11,068,046
1. A method comprising:  
constructing, by a processing system comprising at least one processor, a digital twin of a physical environment; 
1. A method comprising:  
constructing, by a processing system comprising at least one processor, a digital twin of a physical environment, 
2. The method of claim 1, wherein the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment. 
wherein the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment, 
3. The method of claim 1, wherein the digital twin includes a modification to the physical environment, without making the modification to the physical environment.
and wherein the digital twin includes a modification to the physical environment, without making the modification to the physical environment; 
Claim 1 (cont.)
constructing, by the processing system, a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting, by the processing system, the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.

constructing, by the processing system, a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting, by the processing system, the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.
Claims 1-3 of the Instant Application are anticipated by claim 1 of the U.S. Patent. 
4. The method of claim 3, wherein the modification comprises a change to the set of dimensions.
2. The method of claim 1, wherein the modification comprises a change to the set of dimensions.
5. The method of claim 3, wherein the modification comprises a change to the layout.
3. The method of claim 1, wherein the modification comprises a change to the layout.
6. The method of claim 3, wherein the modification comprises a change in a location of the at least one object.
4. The method of claim 1, wherein the modification comprises a change in a location of the at least one object.
7. The method of claim 3, wherein the modification is a proposed permanent modification.
5. The method of claim 1, wherein the modification is a proposed permanent modification.
8. The method of claim 3, wherein the modification is a proposed temporary modification.
6. The method of claim 1, wherein the modification is a proposed temporary modification.
9. The method of claim 1, wherein the individual is a specific individual.
7. The method of claim 1, wherein the individual is a specific individual.
10. The method of claim 9, wherein the social automaton is constructed based on an analysis of social media content associated with the specific individual.
8. The method of claim 7, wherein the social automaton is constructed based on an analysis of social media content associated with the specific individual.
11. The method of claim 1, wherein the individual is a representative of a demographic of individuals.
9. The method of claim 1, wherein the individual is a representative of a demographic of individuals.
12. The method of claim 11, wherein the social automaton is constructed based on an analysis of recorded data depicting at least one individual of the demographic.
10. The method of claim 9, wherein the social automaton is constructed based on an analysis of recorded data depicting at least one individual of the demographic.
13. The method of claim 1, wherein the social automaton is one of a plurality of social automatons that is simultaneously inserted into the digital twin. 
11. The method of claim 1, wherein the social automaton is one of a plurality of social automatons that is simultaneously inserted into the digital twin. 
14. The method of claim 13, wherein interactions of the plurality of social automatons with each other in the digital twin are simulated by the extended reality media.
12. The method of claim 11, wherein interactions of the plurality of social automatons with each other in the digital twin are simulated by the extended reality media.
15. The method of claim 13, wherein at least two social automatons of the plurality of social automatons are programmed to exhibit different behaviors and characteristics. 	
13. The method of claim 11, wherein at least two social automatons of the plurality of social automatons are programmed to exhibit different behaviors and characteristics.
16. The method of claim 1, wherein the social automaton is rendered by the processing system as an overlay, and the inserting comprises superimposing the overlay over the digital twin.
14. The method of claim 1, wherein the social automaton is rendered by the processing system as an overlay, and the inserting comprises superimposing the overlay over the digital twin.
17. The method of claim 1, further comprising: modifying, by the processing system at least one of the digital twin and the social automaton, subsequent to the inserting.
15. The method of claim 1, further comprising: modifying, by the processing system at least one of the digital twin and the social automaton, subsequent to the inserting.
18. The method of claim 17, wherein the modifying is performed in response to a user request.
16. The method of claim 15, wherein the modifying is performed in response to a user request.
Claims 4-18 of the Instant Application are anticipated by claims 2-16 of the U.S. Patent. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 11,068,046. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 19 and 20 of the Instant Application are a broader version of claims 17 and 20 of the U.S. Patent. 
Instant Application 17/379,945
U.S. Patent No. 11,068,046
19. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: 

constructing a digital twin of a physical environment; 












constructing a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.
17. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:  

constructing a digital twin of a physical environment, 

wherein the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment, 

and wherein the digital twin includes a modification to the physical environment, without making the modification to the physical environment; 

constructing a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.
Claim 19 of the Instant Application is a broader version of claim 17 of the U.S. Patent. 

18. The non-transitory computer-readable medium of claim 17, wherein the modification comprises a change to the set of dimensions.

19. The non-transitory computer-readable medium of claim 17, wherein the modification comprises a change to the layout.
20. A device comprising:  
a processor; 

and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: constructing a digital twin of a physical environment; 












constructing a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.
20. A device comprising:  
a processor; 

and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising: constructing a digital twin of a physical environment, 

wherein the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment, 

and wherein the digital twin includes a modification to the physical environment, without making the modification to the physical environment; 

constructing a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; 

and inserting the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment.
Claim 20 of the Instant Application is a broader version of claim 20 of the U.S. Patent. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 19, 20; 2, 9, 10,11, 12, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brebner U.S. Pub. No. 2020/0285788 in view of Zimmerman et al. U.S. Pub. No. 2019/0005200.
Re:  claim 1, Brebner teaches 
1. A method comprising:  constructing, by a processing system comprising at least one processor, a digital twin of a physical environment; (“The processors cause the application system to:  receive first digital twin data from a first digital twin data source, the first digital twin data pertaining to a first aspect of an environment to be represented by a digital twin; receive second digital twin data from a second digital twin data source, the second digital twin data pertaining to a second aspect of the environment; and generate the digital twin representing the environment based on the first digital twin data and the second digital twin data.”; Brebner, [0064])  
The digital twin is generated from the first digital twin data and the second digital twin data.  
Brebner is silent, however, Zimmerman teaches constructing, by the processing system, a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; (“… the digital twin 130 is a collection of actual physics-based, anatomically-based, and/or biologically-based models reflecting the patient 110 and his or her associated norms, conditions, etc… three-dimensional (3D) modeling of the patient 110 creates the digital twin 130 for the patient 110… Using the digital twin 130, the patient’s 110 physical behaviors can be simulated and visualized for diagnosis, treatment, monitoring, maintenance, etc… When a user (e.g., the patient 110, patient family member… healthcare practitioner…)… inputs data in a system… that information is reflected in the digital twin 130… Thus, the patient, digital twin 130 can serve as an overall model or avatar of the patient 110 and can also model particular aspects of the patient 110 corresponding to the particular source(s) 210-260… Behavioral choices 340 observed in and/or documented with respect to the patient 110 can be reflected in the patient’s digital twin 130, and rules, consequences, and/or other outcomes of certain behaviors 610-680 can be modeled via the digital twin 130, for example… the patient digital twin 130 can be visualized to a user as an avatar…”; Zimmerman, [0035], [0036], [0045], [0051], [0077], Figs. 1, 2 and 6)
The patient digital twin 130 (social automaton) is a three-dimensional model of the patient 110 (representation of the individual).  The patient, for example, can input data that is reflected in the patient digital twin.  The input data is used in the patient digital twin to model particular aspects (characteristics) and behavioral choices (behavior) of patient 110.  
and inserting, by the processing system, the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment. (“… the virtual space 135 in which the digital twin 130… operates is referred to as a digital twin environment.  The digital twin environment 135 provides an integrated, multi-domain physics- and/or biologics-based application space in which to operate the digital twin 130.  The digital twin 130 can be analyzed in the digital twin environment 135 to predict future behavior, condition, progression, etc., of the patient 110… the digital twin environment 135 can be divided into multiple virtual spaces 150-154.  Each virtual space 150-154 can model a different digital twin instance and/or component of the digital twin 130 and/or each virtual space 150-154 can be used to perform a different analysis, simulation, etc., of the same digital twin 130.  Using the multiple virtual spaces 150-154, the digital twin 130 can be tested inexpensively and efficiently in a plurality of ways while preserving patient 110 safety.  A healthcare provider can then understand how the patient 110 may react to a variety of treatments in a variety of scenarios, for example.”; Zimmerman, [0042], [0043], [0043])
The patient digital twin 130 (social automaton) is inserted into the digital twin environment, where this virtual environment is used to perform analysis and simulation on the patient digital twin.  The in the digital twin environment, the patient digital twin can be tested in multiple ways simulating how the patient 110 may react to a variety of treatments in a variety of scenarios (interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of constructing, by the processing system, a social automaton, wherein the social automaton comprises a virtual representation of an individual that is programmed to exhibit behaviors and characteristics of the individual; and inserting, by the processing system, the social automaton into the digital twin to create an extended reality media in which interactions of the social automaton with the digital twin simulate interactions of the individual with the physical environment, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Claim 19 is a non-transitory computer-readable medium analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 19 has additional limitations. Re:  claim 19, Brebner is silent, however, Zimmerman teaches  
19. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: (“Example memory 1540 can store data and/or instructions for access by the processor 1540… the machine readable instructions include a program for execution by a processor such as the processor 1812 shown in the example processor platform 1800… The program may be embodied in machine readable instruction stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory associated with the processor 1812.”; Zimmerman, [0116], [0149], Figs. 15 and 18)
Figs. 15 and 18 illustrate that the device 1500 includes memory 1540.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Claim 20 is a device analogous to the method of claim 1, is similar in scope and is rejected under the same rationale.  Claim 20 has additional limitations.  Re:  claim 20, Brebner is silent, however, Zimmerman teaches  
20. A device comprising:  a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising:  (“Example memory 1540 can store data and/or instructions for access by the processor 1540… the machine readable instructions include a program for execution by a processor such as the processor 1812 shown in the example processor platform 1800… The program may be embodied in machine readable instruction stored on a tangible computer readable storage medium… or a memory associated with the processor 1812.”; Zimmerman, [0116], [0149], Figs. 15 and 18)
Fig. 15 illustrates that the device 1500 includes a processor 1530 and a memory 1540.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of a device comprising:  a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 2, Brebner is silent, however, Zimmerman teaches 
2. The method of claim 1, wherein the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment. (“… a digital twin may refer to a data representation of a real-world environment and/or data representations of one or more entities… One or more digital twins may be embedded in a larger digital twin.  For example, digital twins of buildings, roads, or the like may be embedded in a digital twin of a city environment.  Taking this example one step further, digital twins of pipes, electrical wiring, and the like , may be embedded in the digital twin of a building… a digital twin of a building may include… blueprint data (e.g., locations of load bearing walls, elevator shafts, electrical work, plumbing, and the like),  ”; Brebner, [0648]) 
The digital twin is a data representation of a real-world environment.  The digital twin of a building may include blueprint data, which includes the layout of the building and dimensions of the building.  And, digital twins of pipes and electrical wiring are considered to be objects present in the physical environment.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the digital twin replicates a set of dimensions of the physical environment, a layout of the physical environment, and at least one object that is present in the physical environment, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 9, Brebner is silent, however, Zimmerman teaches 
9. The method of claim 1, wherein the individual is a specific individual. (“… the digital twin 130 can be defined as a set of virtual information constructs that describes… the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)… the digital twin 130 can be a reference digital twin.. and/or a digital twin instance… one or more reference digital twins represent particular patients 110.  Thus, the digital twin 130 of a child patient 110 may be implemented as a child reference digital twin organized according to certain standard “typical” child characteristics, with a particular digital twin instance representing the particular child patient 10.”; Zimmerman, [0041])
The patient digital twin represents a particular patient (specific individual).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the individual is a specific individual, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 10, Brebner is silent, however, Zimmerman teaches 
10. The method of claim 9, wherein the social automaton is constructed based on an analysis of social media content associated with the specific individual. (“Using the plurality of sources of patient 110 information, the patient digital twin 130 can be configured, trained, populated, etc., with patient medical data, exam records… social network information… one or more social determinants, such as social network and/or other online information, can be leveraged to provide patient-related information for entry into the digital twin 130…”; Zimmerman, [0044], [0069])
The patient digital twin 130 (social automaton) is constructed based on social networking information for the patient 110.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the social automaton is constructed based on an analysis of social media content associated with the specific individual, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 11, Brebner is silent, however, Zimmerman teaches 
11. The method of claim 1, wherein the individual is a representative of a demographic of individuals. (“The patient digital twin 130 includes… demographic information 250… At block 1222 demographic data can be extracted to create the patient digital twin 130.”; Zimmerman, [0044], [0071], Fig. 2)
The demographic data of the patient 110 (individual is a representative of a demographic of individuals) is used to create the patient digital twin (social automaton).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the individual is a representative of a demographic of individuals, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 12, Brebner is silent, however, Zimmerman teaches 
12. The method of claim 11, wherein the social automaton is constructed based on an analysis of recorded data depicting at least one individual of the demographic. (“… the digital twin 130 can be defined as a set of virtual information constructs that describes… the patient 110 from a micro level (e.g., heart, lungs, foot, anterior cruciate ligament (ACL), stroke history, etc.) to a macro level (e.g., whole anatomy, holistic view, skeletal system, nervous system, vascular system, etc.)… the digital twin 130 can be a reference digital twin.. and/or a digital twin instance… The reference digital twin represents prototypical or “gold standard” model of the patient 110 or a particular type/category of patient 110, while one or more reference digital twins represent particular patients 110.  Thus, the digital twin 130 of a child patient 110 may be implemented as a child reference digital twin organized according to certain standard “typical” child characteristics, with a particular digital twin instance representing the particular child patient 10.”; Zimmerman, [0041])
The patient digital twin (social automaton) is defined (constructed) using micro level information from patient 110, such as heart, lung and stroke history data (analysis of recorded data), and macro level data, such as whole anatomy, skeletal system and nervous system data (analysis of recorded data).  The reference digital twin represents a particular type/category of patient 110 (depicting at least one individual of the demographic).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the social automaton is constructed based on an analysis of recorded data depicting at least one individual of the demographic, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 13, Brebner is silent, however, Zimmerman teaches 
13. The method of claim 1, wherein the social automaton is one of a plurality of social automatons that is simultaneously inserted into the digital twin. (“… the virtual space 135 in which the digital twin 130 (and/or multiple digital twin instances, etc.) operates is referred to as a digital twin environment.  The digital twin environment 135 provides an integrated, multi-domain physics- and /or biologics-based application space in which to operate the digital twin 130.”; Zimmerman, [0042])
The multiple digital twin instances (social automatons) are simultaneously inserted into the virtual space (digital twin).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of the social automaton is one of a plurality of social automatons that is simultaneously inserted into the digital twin, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 15. Brebner is silent, however, Zimmerman teaches 
15. The method of claim 13, wherein at least two social automatons of the plurality of social automatons are programmed to exhibit different behaviors and characteristics. (“… the digital twin 130 can be a reference digital twin… and/or a digital twin instance.  The reference digital twin represents a prototypical or “gold standard” model of the patient 110 or of a particular type/category of patient 110, while one or more reference digital twins represent particular patients 110.”; Zimmerman, [0041])
The patient digital twin (social automaton) can be a reference digital twin, representing a gold standard model of the patient 110, and one or more patient digital twins, representing particular (different) patients.  The patient digital twin representing the gold standard model of the patient, would have one set of behaviors different from each of the patient digital twins representing different patients.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of at least two social automatons of the plurality of social automatons are programmed to exhibit different behaviors and characteristics, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  
Re:  claim 17, Brebner is silent, however, Zimmerman teaches 
17. The method of claim 1, further comprising:  modifying, by the processing system at least one of the digital twin and the social automaton, subsequent to the inserting. (“… the digital twin environment 135 can be divided into multiple virtual spaces 150-154.  Each virtual space 150-154 can model a different digital twin instance and/or component of the digital twin 130 and/or each virtual space 150-154 can be used to perform a different analysis, simulation, etc., of the same digital twin 130… Data can be added to and/or otherwise used to update the digital twin 130 via manual data entry and/or wired/wireless… data communication, etc.,.”; Zimmerman, [0043], [0045])
The digital twin environment is divided (modified) while the patient digital twin (social automaton) is in the digital twin environment (subsequent to the inserting).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Brebner by adding the feature of modifying, by the processing system at least one of the digital twin and the social automaton, subsequent to the inserting, in order to enable the healthcare provider to understand how the patient may react to a variety of treatments in a variety of scenarios, as taught by Zimmerman. ([0043])  

Allowable Subject Matter
Claims 3-8, 14, 16 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if the Double Patenting Rejection is overcome and if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-8 depend from claim 3 and include all of the limitations of claim 3.  None of the prior art teaches or suggests:  
From claim 3 – wherein the digital twin includes a modification to the physical environment, without making the modification to the physical environment.  
From claim 14 – wherein interactions of the plurality of social automatons with each other in the digital twin are simulated by the extended reality media.
From claim 16 – wherein the social automaton is rendered by the processing system as an overlay, and the inserting comprises superimposing the overlay over the digital twin.
From claim 18 – wherein the modifying is performed in response to a user request.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Donna J. Ricks/Examiner, Art Unit 2612 

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612